684 F.2d 611
29 Empl. Prac. Dec. P 32,977
SEATTLE UNIVERSITY, a Washington non-profit corporation,Plaintiff-Appellee,v.UNITED STATES DEPARTMENT OF EDUCATION, an agency of theUnited States of America, Defendant-Appellant.
No. 78-1746.
United States Court of Appeals,Ninth Circuit.
Aug. 9, 1982.

1
Before CHOY and FERGUSON, Circuit Judges, and BARTELS,* District judge.


2
By an order filed on May 24, 1982, the Supreme Court of the United States, --- U.S. ----, 102 S.Ct. 2264, 73 L.Ed.2d --- vacated the judgment of this court in Seattle University v. United States Department of Health, Education and Welfare, 621 F.2d 992 (9th Cir. 1980), and remanded the case to this court for further consideration in light of North Haven Board of Education v. Bell, --- U.S. ----, 102 S.Ct. 1912, 72 L.Ed.2d 299 (1982).  The sole issue raised in the cross-motions for summary judgment below was whether Title IX enabled the Department of Education to issue regulations prohibiting employment discrimination in educational programs receiving federal assistance.


3
Because the Supreme Court in North Haven determined that employment discrimination fell within Title IX's prohibition subject to a program-specific limitation, we vacate the district court's grant of summary judgment in favor of Seattle University and remand the cause with instruction to grant summary judgment for the Department of Education in light of North Haven.



*
 The Honorable John R. Bartels, Senior United States District Judge for the Eastern District of New York, sitting by designation